Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 4,
2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00876-CV


                          FRED SAMSON, Appellant

                                        V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1103655


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 17, 2018. On May 10,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.




                                        2